DENIED; and Opinion Filed January 21, 2015




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-15-00040-CV

                                      IN RE NOEL ALONSO MEJIA, Relator

                         Original Proceeding from the 291st Judicial District Court
                                           Dallas County, Texas
                                   Trial Court Cause No. F93-00369-VU

                                         MEMORANDUM OPINION
                                       Before Justices Lang, Fillmore, and Brown
                                                Opinion by Justice Lang
          Relator filed his “Application for Writ of Habeas Corpus for Documents, Records and

Statements of Facts” complaining that he possesses only two documents related to the appeal of

his criminal case: the brief filed by his attorney in this Court and this Court’s opinion, which

affirmed the trial court’s judgment. 1 He states he needs documents, records, the statement of

facts, and transcripts to file a post-conviction petition for writ of habeas corpus challenging his

incarceration. We treat relator’s petition as a petition for writ of mandamus. Our mandamus

jurisdiction is limited. TEX. GOV’T CODE ANN. § 22.221 (West 2010). In a criminal case, to be

entitled to mandamus relief, the relator must show two things: (1) that he has no adequate

remedy at law, and (2) that he seeks to compel a ministerial act by an official over whom the

government code grants this Court mandamus jurisdiction. See In re Bonilla, 424 S.W.3d 528,

     1
      Relator was convicted of murder and sentenced to life imprisonment. We affirmed the trial court’s judgment.   Mejia v. State, No. 05-93-
00462-CR, 1994 WL 649371, at *5 (Tex. App.—Dallas Nov. 18, 1994, no pet.) (not designated for publication).
533 (Tex. Crim. App. 2014). Relator’s petition does not complain that any official who is

subject to this court’s mandamus jurisdiction has refused to perform a ministerial act.

Accordingly, we DENY the petition for writ of mandamus.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE

150040F.P05




                                           –2–